DETAILED ACTION
Claims 1-3, 5-9, 12, and 14-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. 

Applicant’s representative amended claim 1 to recite at least “…a distance measured from the external surface of the super-hard material body to the central point being … from the central axis of the substrate, the super-hard material body having a thickness between an external surface of the super-hard material body and an interface between the super-hard material body and the substrate along the central axis that is … from the central axis of the substrate”. Examiner notes that US Publication 2008/0156543 A1 (i.e. McDonough et al.) introduces a distance measured from the external surface of the super-hard material body to the central point from the central axis of the substrate, as the measurement is inherent prior to fabricating to allow for constructing/coupling the various elements of the drilling apparatus together. Furthermore, the thickness of the super-hard material body (i.e. of at least 115, 122, 124, 125, 131, 132) which is between the an external surface of the super-hard material body (i.e. outermost of at least 115, 122, 124, 125, 131, 132) and an interface (i.e. at least 116) between the super-hard material body and the substrate along the central axis (as shown in at least figures 3-8). With that being said, Examiner respectfully notes that if Applicant were solely focused on the structural aspect of their invention, then maybe a design patent would have been more appropriate than filing a utility patent. Nonetheless, Examiner suggests possibly incorporating more claim language (i.e. structural and/or functional) to overcome the prior art rejection herein and advance prosecution, preferably towards an allowance. 

Applicant’s arguments with respect to claim(s) 17 & 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, 12, 14, 17-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "…the super-hard material body having a thickness between an external surface…" in line 13. There is insufficient antecedent basis for this limitation in the claim. Examiner has confusion as to whether the “external surface”, as recited in line 13, is a new element or if the element was meant to correspond to the previously recited element(s). For examination purposes, the Examiner will take its broadest reasonable interpretation and will assume for “external surface” to correspond 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 8-9, 14-16, 18-20, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2008/0156543 A1 (i.e. McDonough et al.).

In regards to claim 1, McDonough discloses: A cutting element (at least 10), comprising: 
(at least 123, 133) that is axially symmetric about a central axis thereof (as shown in at least figure 4), the substrate having a radius (of at least 123, 133) that is perpendicular to the central axis (at least 108) and which extending from the central axis to an outer surface of the substrate (at least figures 3-6 introduces for the circumferential radius of the substrate to be perpendicular to the central axis); 
	a super-hard material body (at least 115, 122, 124, 125, 131, 132) coupled to the substrate such that the central axis passes through the super-hard material body (as shown in at least figures 3-6), the super-hard material body having an external surface (outermost surface of at least 115, 122, 124, 125, 131, 132) defining at least one ridge (at least 124; at least paragraph [0051] introduces “…elongate chisel crest 115 extends between crest ends or corners 122, and comprises a peaked ridge 124, an apex 132, and a cutting tip 131”) protruding from a remainder of the external surface (as shown in at least figures 3-6), wherein the super-hard material body is formed from polycrystalline diamond (at least paragraphs [0107-0109] introduces “…Some embodiments of the inserts described herein (e.g., inserts 100, 300) may also include coatings comprising differing grades of super abrasives. Super abrasives are significantly harder than cemented tungsten carbide. As used herein, the term "super abrasive" means a material having a hardness of at least 2,700 Knoop (kg/mm.sup.2). PCD grades have a hardness range of about 5,000-8,000 Knoop (kg/mm.sup.2) while PCBN grades have hardnesses which fall within the range of about 2,700-3,500 Knoop (kg/mm.sup.2)”; “…Certain methods of manufacturing cutter elements with PDC or PCBN coatings are well known”); and 
(point on central axis where R1 starts) on the central axis and offset from the external surface of the super-hard material body (as shown in at least figure 4), a distance measured from the external surface of the super-hard material body to the central point (at least figures 3-6 and paragraphs [0054] introduces for the longitudinal radius of curvature, R1, to establish a distance from the external surface of the super-hard material body to the central point from the central axis of the substrate; Examiner notes that the measurement is inherent prior to fabricating to allow for constructing/coupling the various elements of the drilling apparatus together), the super-hard material body having a thickness (of at least 115, 122, 124, 125, 131, 132) between an external surface (see the addressed 35 U.S.C. 112(b) rejection above in light of the “an external surface”) of the super-hard material body and an interface (at least 116) between the super-hard material body and the substrate along the central axis (as shown in at least figures 3-6).
	However, McDonough appears to be silent in regards to: a central point on the central axis and offset from the external surface of the super-hard material body by a distance equal to the radius of the substrate, a distance measured from the external surface of the super-hard material body to the central point being greatest at a position between 25° and 45° from the central axis of the substrate, the super-hard material body having a thickness between an external surface of the super-hard material body and an interface between the super-hard material body and the substrate along the central axis that is greatest at the position between 25° and 45° from the central axis of the substrate.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough to include for a central point on the central axis and offset from the external surface of the super-hard material body by a distance equal to the radius of the substrate; a distance measured from the external surface of the super-hard material body to the central point to be greatest at a position between 25° and 45° from the central axis of the substrate; and for the super-hard material body to have a thickness between an external surface of the super-hard material body and an interface between the super-hard material body and the substrate along the central axis that is greatest at the position between 25° and 45° from the central axis of the substrate to allow for achieving an optimal/ideal downhole cutting element structure for purposes of creating a wellbore for at least ultimate formation fluid (e.g. oil, gas, minerals, water, etc.) recovery. 

In regards to claim 2, McDonough further discloses: the at least one ridge (at least 124) being generally perpendicular to the central axis (at least 108) of the substrate (as shown in at least figures 3-6).

In regards to claim 3, McDonough further discloses: the at least one ridge (at least 124) being generally convex over a length thereof (as shown in at least figures 3-6).

In regards to claim 5, McDonough discloses: wherein a thickness of the ridge body (thickness of the ridge body, as shown in at least figures 3-8), measured from the external surface of the ridge body to an interface between the ridge body and the substrate along a line passing 2Application Serial No. 16/069,689Docket No. IS15.1719-US-PCTReply to Office Action mailed September 3, 2020through the central point (at least figure 8 introduces the measurement in light of “D”), is greatest at the position between 25° and 45° from a central axis of the substrate
	However, McDonough appears to be silent in regards to: wherein a thickness of the ridge body, measured from the external surface of the ridge body to an interface between the ridge body and the substrate along a line passing 2Application Serial No. 16/069,689Docket No. IS15.1719-US-PCTReply to Office Action mailed September 3, 2020through the central point, is greatest at the position between 25° and 45° from a central axis of the substrate.
	Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough to have a thickness of the super-hard material, measured from the external surface of the super-hard material to an interface between the super-hard material and the substrate along a line passing through the 

In regards to claim 8, McDonough discloses: at least a portion of the external surface of the super-hard material body radially from the central axis of the substrate from the central point forming part of a cone or ogive shape (at least figures 16 and 18 introduces for the apex to be offset from the central axis; Examiner notes that if at least figures 16 and 18 were imagined from a side-view perspective, it would show for at least a portion of the external surface of the super-hard material to form “cone or ogive shape”).
However, McDonough appears to be silent in regards to: at least a portion of the external surface of the super-hard material body radially beyond a position between 25° and 45° from the central axis of the substrate from the central point forming part of a cone or ogive shape.
Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough to have at least a portion of the external 

In regards to claim 9, McDonough discloses: the portion of the external surface forming part of the cone shape forming an angle with the central axis of the substrate, when viewed perpendicular to a length of the at least one ridge and perpendicular to the central axis of the substrate (at least figures 16 and 18 introduces for the apex to be offset from the central axis; Examiner notes that if at least figures 16 and 18 were imagined from a side-view perspective, it would show for at least a portion of the external surface of the super-hard material to form “cone shape” which would inherently establish an angle with the central axis of the substrate).
However, McDonough appears to be silent in regards to: the portion of the external surface forming part of the cone shape forming an angle between 5° and 35° with the central axis of the substrate, when viewed perpendicular to a length of the at least one ridge and perpendicular to the central axis of the substrate.
Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


In regards to claim 14, McDonough discloses: the external surface forming an angle as the external surface retreats on either side of the at least one ridge, when viewed along a length of the at least one ridge and perpendicular to the central axis of the substrate (at least figures 4-5 inherently introduces the external surface forming an angle as the external surface retreats on either side of the at least one ridge).
However, McDonough appears to be silent in regards to: the external surface forming an angle between 70° and 160° as the external surface retreats on either side of the at least one ridge, when viewed along a length of the at least one ridge and perpendicular to the central axis of the substrate.
However, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


In regards to claim 15, McDonough discloses: the substrate including an elevated portion extending from the distal surface and protruding into the ridge (as shown in at least figures 4 & 8).

In regards to claim 16, McDonough further discloses: the elevated portion including a depression at the central axis of the substrate (as shown in at least figures 3-5 and 8).

In regards to claim 18, McDonough discloses: the at least one ridge including a radius of curvature, when viewed along the ridge and perpendicular to the central axis of the substrate (as shown in at least figures 3-8).
However, McDonough appears to be silent in regards to: the at least one ridge including a radius of curvature between 0.050 inch and 0.250 inch, when viewed along the ridge and perpendicular to the central axis of the substrate.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify teachings of McDonough to include for the at least one ridge to have a radius of curvature between 0.050 inch and 0.250 inch, when viewed along the ridge and perpendicular to the central axis of the substrate to allow for achieving an optimal/ideal downhole cutting element structure for purposes of creating a wellbore for at least ultimate formation fluid (e.g. oil, gas, minerals, water, etc.) recovery. 
 
In regards to claim 19, McDonough disclose: the distance measured from the external surface of the super-hard material to the central point on the external surface of the super-hard material (Examiner notes that the measurement is inherent prior to fabricating to allow for constructing/coupling the various elements of the drilling apparatus together).
However, McDonough appears to be silent in regards to: the distance measured from the external surface of the super-hard material to the central point being greatest at more than one position on the external surface of the super-hard material.
Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the distance measured from the external surface of the super-hard material to the central point being greatest at more than one position on the external surface of the super-hard material to allow for achieving an optimal/ideal downhole cutting element structure for purposes of creating a wellbore for at least ultimate formation fluid (e.g. oil, gas, minerals, water, etc.) recovery. 

In regards to claim 20, McDonough further discloses: the substrate being coupled to a drill bit or pick (see at least abstract and figures 1-2).

In regards to claim 22, McDonough discloses: the central point being located in the substrate (as shown in at least figures 3-8).

In regards to claim 23, McDonough discloses: A cutting element (at least 10), comprising: 
	a substrate (at least 123, 133) including: 
	a substrate radius (of at least 123, 133), the substrate radius being measured from a longitudinal axis (at least 108) to an outer surface (of at least 102, 133; Examiner notes that the measurement is inherent prior to fabricating to allow for constructing/coupling the various elements of the drilling apparatus together) of (at least paragraph [0009, 0099] introduces “…Cutter elements are generally of two types: inserts formed of a very hard material, such as tungsten carbide”; “…With the inserts 100, 200 described herein, the materials used in the different regions of the cutting portion can be varied and optimized to best meet the cutting demands of that particular portion”); and 
	a distal surface (of at least 122, 124, 125; the distal surface can be essentially considered any surface of the super-hard material body, at least 115, 122, 124, 125, 131, 132, depending on the view of the cutting element; see at least figures 3-8); 
	a ridge body (at least 115, 122, 124, 125, 131, 132) protruding from the distal surface (as shown in at least figures 3-8), the longitudinal axis extending through the ridge body (as shown in at least figures 3-8), the ridge body being formed of polycrystalline diamond (at least paragraphs [0107-0109] introduces “…Some embodiments of the inserts described herein (e.g., inserts 100, 300) may also include coatings comprising differing grades of super abrasives. Super abrasives are significantly harder than cemented tungsten carbide. As used herein, the term "super abrasive" means a material having a hardness of at least 2,700 Knoop (kg/mm.sup.2). PCD grades have a hardness range of about 5,000-8,000 Knoop (kg/mm.sup.2) while PCBN grades have hardnesses which fall within the range of about 2,700-3,500 Knoop (kg/mm.sup.2)”; “…Certain methods of manufacturing cutter elements with PDC or PCBN coatings are well known”); and 
(point on central axis where R1 starts) offset from the ridge body along the longitudinal axis by the substrate radius (as shown in at least figures 3-8).
	However, McDonough appears to be silent in regards to: wherein a distance from the central point to an external surface of the ridge body is greatest at an angle between 25° and 45° from the longitudinal axis.
	Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough to include for a distance from the central point to an external surface of the ridge body to be greatest at an angle between 25° and 45° from the longitudinal axis to allow for achieving an optimal/ideal downhole cutting element structure for purposes of creating a wellbore for at least ultimate formation fluid (e.g. oil, gas, minerals, water, etc.) recovery. 

In regards to claim 24, McDonough discloses: the elevated portion extending radially from the central axis of the substrate from the central point (at least figures 3-4 & 8 discloses an elevated portion of the substrate).
to a position between 25° and 45° from the central axis of the substrate from the central point.
	Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough to include for the elevated portion extending radially to a position between 25° and 45° from the central axis of the substrate from the central point to allow for achieving an optimal/ideal downhole cutting element structure for purposes of creating a wellbore for at least ultimate formation fluid (e.g. oil, gas, minerals, water, etc.) recovery. 

In regards to claim 25, McDonough further discloses: wherein a radial line (at least 104) perpendicular to the longitudinal axis extends through at least a portion of the elevated portion and the ridge body (as shown in at least figures 4 & 10).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2008/0156543 A1 (i.e. McDonough et al.) in view of US Publication 2004/0163851 A1 (i.e. McDonough et al.).

In regards to claim 6, McDonough (‘543) discloses: the at least one ridge (at least 124).
	However, McDonough (‘543) appears to be silent in regards to: the at least one ridge including a plurality of ridges extending from a common center of the external surface. 
Nonetheless, McDonough (‘851) discloses: the at least one ridge including a plurality of ridges (at least 71, 72, 73) extending from a common center (of at least 68) of the external surface (of at least 71, 72, 73 as shown in at least figures 3-5; at least paragraph [0051-0052] introduces “…70 includes cusps 71, 72, 73 that extend upwardly in a direction away from base 61. In this embodiment, cusps 71-73 of crown 70 are formed to be equal distance from cutter axis 68, and each includes a partial dome-shaped distal surface having a spherical radius of curvature, with the radius of curvature of each cusp 71-73 being substantially the same”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough (‘543) to include the teachings of McDonough (‘851), by modifying the at least one ridge of the cutting element taught by McDonough (‘543) to include for a plurality of ridges extending from a common center of the external surface taught by McDonough (‘851) to earth boring bits used to drill bit a borehole for the ultimate recovery of oil, gas, or minerals (at least paragraph [0004]). Furthermore, doing so, allows for an enhanced cutter element for use in a rolling cone (at least paragraph [0021]).

In regards to claim 7, McDonough (‘543) further discloses: the center (of at least 108) being on the central axis of the substrate (as shown in at least figures 3-6 and 9). McDonough (‘851) further discloses: the common center (of at least 68) being on the central axis (at least 68) of the substrate (at least 66) and the plurality of ridges (at least 71, 72, 73) being equally spaced around the common center (as shown in at least figures 3-5).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2008/0156543 A1 (i.e. McDonough et al.) in view of US Patent 6,527,069 B1 (i.e. Meiners et al.).

In regards to claim 12, McDonough discloses: the at least one ridge and the part of the cone shape or ogive shape (as disclosed in at least claim 8 above). 
	However, McDonough appears to be silent in regards to: a boundary between the at least one ridge and the part of the cone shape or ogive shape including a chamfer.
	Nonetheless, Meiners discloses: a boundary between the at least one ridge (at least 16) and the part of the cone shape or ogive shape (at least 40) including a chamfer (at least 46; as shown in at least figures 1-2 and column 7, lines 42-67 introduces “…As shown, cutting edge 42 is chamfered at 46 as known in the art, although this is not a requirement of the invention. Typically, however, a nominal 0.010 inch (about 0.25 mm) depth, 45.degree. angle chamfer may be employed. Larger or smaller chamfers may also have utility, depending upon the relative hardness of the formation or formations to be drilled, and the need to employ chamfer surfaces of a given cutter or cutters to enhance bit stability as well as cut the formation”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough to include for the teachings of Meiners, by modifying the cutting element structure comprising of at least one ridge and the part of the cone shape or ogive shape taught by McDonough to include for a boundary between the at least one ridge and the part of the cone shape or ogive shape including a chamfer taught by Meiners to allow for drilling subterranean formations (at least abstract). Furthermore, doing so, enhances bit stability as well as cut the formation (at least column 7, lines 42-67).

Claims 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2008/0156543 A1 (i.e. McDonough et al.) in view of US Publication 2011/0031032 A1 (i.e. Mourik et al.).

In regards to claim 17, McDonough discloses: the super-hared material and the substrate having a substantially constant thickness regardless of the thickness of the super-hard material body (as shown in at least figures 3-8).
a transition region at an interface between the super-hared material and the substrate.
	Nonetheless, Mourik discloses: a transition region (comprising at least 24) at an interface between the super-hared material (at least 22) and the substrate (at least 21; at least paragraphs [0027-0029] and figures 1-4 introduces “…Under the polycrystalline diamond outer layer 22, at least one transition layer 24 is disposed between the polycrystalline diamond outer layer 22 and the substrate 21”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough to include the teachings of Mourik, by modifying the cutting element structure comprising of the super-hared material and the substrate taught by McDonough to include for a transition region therebetween taught by Mourik to allow for a drill bit to be rotated while being advanced into a soil or rock formation (at least paragraph [0005]). Furthermore, doing so, allows for achieving an optimal/ideal downhole cutting element structure for purposes of creating a wellbore for at least ultimate formation fluid (e.g. oil, gas, minerals, water, etc.) recovery.

In regards to claim 21, McDonough discloses: A drill bit (at least 10) for drilling a formation (at least paragraph [0004] introduces “…The invention relates generally to earth-boring bits used to drill a borehole for the ultimate recovery of oil, gas or minerals”) comprising: 
	an attachment end (at least 13) configured to couple to a drill string (at least paragraph [0038] introduces “…an earth-boring bit 10 is shown to include a central axis 11 and a bit body 12 having a threaded pin section 13 at its upper end that is adapted for securing the bit to a drill string (not shown)”); and 
	a bit face (bottom end face of at least 10) opposite the attachment end (as shown in at least figure 1), the bit face including: 
	a center region (at least 11); and 
	a gage region surrounding the center region (at least paragraph [0038] introduces “…Bit 10 has a predetermined gage diameter as defined by the outermost reaches of three rolling cone cutters 1, 2, 3 which are rotatably mounted on bearing shafts that depend from the bit body 12”), the gage region including at least one cutting element (at least paragraph [0042] introduces “…In the bit shown in FIGS. 1 and 2, each cone cutter 1-3 includes a plurality of wear resistant cutter elements in the form of inserts which are disposed about the cone and arranged in circumferential rows in the embodiment shown”), the at least one cutting element including: 
	a substrate (at least 123, 133) that is axially symmetric about a central axis thereof (as shown in at least figure 4), the substrate having a radius (of at least 123, 133) that is perpendicular to the central axis (at least 108) and which extending from the central axis to an outer surface of the substrate (at least figures 3-6 introduces for the circumferential radius of the substrate to be perpendicular to the central axis); 
	a super-hard material body (at least 115, 122, 124, 125, 131, 132) coupled to an uppermost edge of the substrate opposite the gage region of the bit face such that the central axis passes through the super-hard material body (as shown in at least figures 3-6), the super-hard material body having an external surface (outermost surface of at least 115, 122, 124, 125, 131, 132) defining at least one ridge (at least 124; at least paragraph [0051] introduces “…elongate chisel crest 115 extends between crest ends or corners 122, and comprises a peaked ridge 124, an apex 132, and a cutting tip 131”) protruding from a remainder of the external surface (as shown in at least figures 3-6), the super-hard material body being formed from a material, the material being hard (at least paragraphs [0107-0109] introduces “…Some embodiments of the inserts described herein (e.g., inserts 100, 300) may also include coatings comprising differing grades of super abrasives. Super abrasives are significantly harder than cemented tungsten carbide. As used herein, the term "super abrasive" means a material having a hardness of at least 2,700 Knoop (kg/mm.sup.2). PCD grades have a hardness range of about 5,000-8,000 Knoop (kg/mm.sup.2) while PCBN grades have hardnesses which fall within the range of about 2,700-3,500 Knoop (kg/mm.sup.2)”; “…Certain methods of manufacturing cutter elements with PDC or PCBN coatings are well known”); and 
	a central point (point on central axis where R1 starts) on the central axis and offset from the external surface of the super-hard material body (as shown in at least figure 4), a distance measured from the external surface of the super-hard material body to the central point (at least figures 3-6 and paragraphs [0054] introduces for the longitudinal radius of curvature, R1, to establish a distance from the external surface of the super-hard material body to the central point from the central axis of the substrate; Examiner notes that the measurement is inherent prior to fabricating to allow for constructing/coupling the various elements of the drilling apparatus together).
a first material;
	the super-hard material body being formed from a second material, the second material being harder than the first material;
	a central point on the central axis and offset from the external surface of the super-hard material body by a distance equal to the radius of the substrate, a distance measured from the external surface of the super-hard material body to the central point being greatest at a position between 25° and 45° from the central axis of the substrate.
	Nonetheless, Mourik discloses: the substrate being formed from a first material;
	the super-hard material body being formed from a second material, the second material being harder than the first material. 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough to include for the teachings of Mourik, by modifying the substrate and super-hard material body of the cutting structure taught by McDonough to include for the substrate to be formed from a first material and the super-hard material body to be formed from a second material, where the second material being harder than the first material taught by Mourik to allow for a drill bit to be rotated while being advanced into a soil or rock formation (at least paragraph [0005]). Furthermore, doing so, allows for achieving an optimal/ideal downhole cutting element structure for purposes of creating a wellbore for at least ultimate formation fluid (e.g. oil, gas, minerals, water, etc.) recovery.
by a distance equal to the radius of the substrate, a distance measured from the external surface of the super-hard material body to the central point being greatest at a position between 25° and 45° from the central axis of the substrate.
	Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough to include for a central point on the central axis and offset from the external surface of the super-hard material body by a distance equal to the radius of the substrate; a distance measured from the external surface of the super-hard material body to the central point to be greatest at a position between 25° and 45° from the central axis of the substrate to allow for achieving an optimal/ideal downhole cutting element structure for purposes of creating a wellbore for at least ultimate formation fluid (e.g. oil, gas, minerals, water, etc.) recovery. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL GIRISH PATEL/Examiner, Art Unit 3676